Citation Nr: 9913970	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for chronic, paranoid 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran's DD 214 indicates that he served on active duty 
from November 1985 to April 1993, and that he had four 
previous years of active duty service.
This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for the 
appealed issue.

In written argument dated in March 1999, the veteran's 
representative essentially contends that the veteran is 
unemployable due to his service-connected psychiatric 
disorder.  This raises a claim for entitlement to a total 
compensation rating based on individual unemployability.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has 
expanded VA's duty to assist to include issues raised in all 
documents or oral testimony submitted prior to the Board's 
decision.  38 U.S.C.A. § 5107(b) (West 1991); Godfrey v. 
Brown, 7 Vet. App. 398,409 (1995); Butts v. Brown, 5 Vet. 
App. 532, 540-41 (1993); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  As the claim has not been adjudicated, it is 
referred to the RO for development and adjudication.


FINDING OF FACT

The veteran's chronic paranoid schizophrenia is productive of 
suicidal ideations, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to establish and 
maintain effective relationships; the veteran's schizophrenia 
is not productive of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.



CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14; 4.125-126; 4.130, Diagnostic 
Code 9203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's paranoid schizophrenia.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A review of the veteran's vocational rehabilitation file 
reveals that upon assessment in November 1993 the veteran was 
found to have a reading level sufficient for academic 
pursuits; vocabulary and comprehension were above the 12th 
grade level; he had some problems with math; he desired 
training to prepare for college; he enrolled as a full time 
student at a community college.  The vocational 
rehabilitation file shows that he subsequently became a part 
time student, and then stopped going to school.  It was noted 
that he quit school was because he was not doing well, due to 
obtaining custody of his children and to his wife's objection 
to his chosen field.  A report of contact dated in March 1996 
indicates that the veteran was very confused; it was noted 
that he was very stressed, had a blank stare, and was not 
sure of the date.  The last entry in the file, also dated in 
March 1996, indicates that the veteran elected to continue 
his studies in an unrelated field on his own. 

During an April 1997 VA psychiatric examination the veteran 
reported periods of suspiciousness and paranoia, but no 
violent thoughts against others.  It was further noted that 
he was socially withdrawn and having considerable anxiety 
around other people, and had occasional non-command auditory 
hallucinations, without emotional distress.  He indicated 
that he did not watch much television or listen to the radio 
due to referential thinking.  He said that he spent most of 
his time at home, occasionally pacing around the house; 
sleeping a lot, but erratically; and neglecting his 
activities of daily living, including his financial affairs.  
He also reported being currently on Stelazine, Cogentin, and 
Atenolol.  Upon mental status examination the veteran was 
found to be rather disheveled and a little unkempt, and 
initially, rather restless, guarded, and ill at ease.  Some 
slowness in psychomotor activity was noted, and he presented 
difficulties in providing chronological sequences of events.  
His speech was soft and generally goal directed; his mood was 
rather dysphoric and twice teary eyed; he was nervous and 
changed his body position on several occasions; his affect 
was blunted; he was alert and fairly oriented to place and 
person, but exhibited some difficulties in time orientation; 
was suspicious that this interview's purpose was to take his 
money away; he presented some recent recall memory deficits 
of about mild to moderate degree and some long term memory 
deficits; he was easily frustrated and overwhelmed during the 
cognitive testing, becoming upset on two or three occasions 
and being mildly agitated and confused; his insight and 
reasoning were limited; his judgment was impaired, being 
abstract rather than concrete; his calculation was slow with 
limited correct responses; his money management was rather 
poor; and he reported no suicidal or homicidal ideations.  
His brother reported that the veteran needed help with most 
of his activities of daily living, including his finances; 
that he took a lot of daytime naps, displayed social 
withdrawal, and had difficulty dealing and communicating with 
other people.  The examiner indicated the evaluation revealed 
the veteran presented considerable difficulty attending to 
his own needs, but then noted the veteran was competent to 
handle his own financial affairs.  The diagnoses were:  Axis 
I, chronic paranoid schizophrenia; Axis II, none; Axis III, 
history of hypertension; Axis IV, chronic psychiatric illness 
and related psychological, social, and occupational 
impairment; Axis V, Global Assessment of Functioning (GAF), 
54 current functioning over the past year.

During a September 1997 VA hospitalization the veteran 
reported his chief complaint was that he could "feel 
[him]self slipping, and it [made] [him] angry."  He 
presented with racing thoughts, auditory hallucinations, 
delusions of persecution, and religious preoccupation, due to 
his fiancée breaking up with him.  Upon examination he was 
found to be alert and oriented x 3; his speech was slow; his 
affect was restricted; his mood was depressed; he reported 
suicidal and homicidal ideations, but no specific plans; his 
thought processes were linear and goal-oriented; his 
intellect appeared average; his memory was adequate; and his 
insight and judgment were fair.  The discharge diagnoses were 
chronic paranoid schizophrenia and history of hypertension.

During another VA hospitalization in September 1997, the 
veteran reported his chief complaint was that he needed more 
medicine.  He was observed to sluggish and staring into 
space, and reported his current problems stemmed from his 
girlfriend informing him she was pregnant.  Upon examination 
the same general observations as noted during his previous 
hospitalization were recorded, with the exception that his 
affect was blunted and he denied hallucinations.  A note on 
that report indicated he was not able to work, and would 
never be. He was found to be competent for VA purposes.  The 
discharge diagnoses were as noted in the previous report.

During a March 1998 VA psychiatric examination the mental 
status examination results were noted to be almost identical 
to those found during the April 1997 examination.  The 
diagnoses were: Axis I, chronic paranoid schizophrenia, Axis 
II, none; Axis III, hypertension and stomach discomfort; Axis 
IV chronic mental illness, much impaired social and 
occupational functioning and relationships with others; Axis 
V, GAF for the whole year of 50, and with this examination, 
50.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including paranoid schizophrenia, as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The veteran's claim for an 
increased evaluation, however, was received by the RO on 
November 8, 1996, one day subsequent to the revised 
regulations going into effect.  Thus, his claim must be 
adjudicated based solely upon the revised regulations.

Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  Paranoid 
schizophrenia is  rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9203.  As noted above, the veteran has been 
assigned a 50 percent rating for paranoid schizophrenia under 
that code.  Under that section, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next highest rating, 70 percent, requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has a severe paranoid schizophrenia illness, with 
severe symptoms.  Applying the symptomatology noted above, 
together with his GAF scale scores, and the comments of the 
mental health care providers both from the VA examinations 
and hospitalization reports to the general rating criteria, 
the Board finds that the veteran's symptomatology exhibits 
most of the criteria for a 70 percent rating under the 
applicable rating criteria, including suicidal ideations; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and an inability to establish and 
maintain effective relationships.  It is also pertinent to 
note that the veteran's vocational rehabilitation file 
indicates a gradual deterioration of his condition, as 
evidenced by his discontinuing full-time and later part-time 
studies.  The most recent entries in the file suggest some 
psychotic symptoms.  While it is apparent that the veteran 
has custody of his two sons, it is also clear that he 
receives a great deal of help from family members and a 
caseworker, particularly in the last couple of years.    

The veteran's schizophrenia is not, however, totally 
disabling.  While his symptomatology includes definite social 
withdrawal, intermittent hallucinations and occasional 
disorientation, the relevant medical evidence does not show 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior, persistent danger of hurting self or 
others, memory loss for names of close relatives, own 
occupation, or own name, as to warrant a 100 percent 
evaluation.  Thus, the preponderance of the evidence is 
against a 100 percent evaluation.

Additionally, the Board finds no indication that the 
veteran's paranoid schizophrenia is so unusual or exceptional 
that the regular schedular standards are inadequate to 
evaluate his disability.  The above decision is based on the 
pertinent provisions of VA's Schedule for Rating 
Disabilities.  In this regard, the Board notes that there has 
been no showing that veteran's PTSD has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization.  Indeed, as noted above, the veteran has 
reported only two recent hospitalizations, both in September 
1997, for his paranoid schizophrenia symptomatology.  In the 
absence of such factors as those noted above, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  As noted in the Introduction to this 
decision, however, the issue of a total compensation rating 
based on individual unemployability is referred to the RO for 
adjudication. 


ORDER

A 70 percent evaluation for chronic paranoid schizophrenia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

